     Case 2:18-cv-00931-JAD-NJK Document 17 Filed 10/12/18 Page 1 of 2




      1   FISHER &PHILLIPS LLP
          MARK J. RICCIARDI, ESQ.
      2   Nevada Bar No. 3141
      3
          HOLLY E. WALKER. ESQ.
          Nevada Bar No. 14295
      4   300 S. Fourth Street
          Suite 1500
      5   Las Vegas, NV 89101
          Telephone: (702)252-3131
      6
          E-Mail Address: mricciardi@fisherphillips.com
      7   E-Mail Address: hwalker@~sherphillips.com
          Attorney for Defendants,
      8   Ambrosia Lands Hospitality, Inc.
          and Longhorn Hotel, LLC
      9
                                UNITED STATES DISTRICT COURT
     to
                                        DISTRICT OF NEVADA
     t1
          JOHN MEGGS,Individually,                     ) Case No. 2:18-cv-00931-JAD-NJK
     12
~~
     13                           Plaintiff,

     14   v.                                                 NOTICE OF SETTLEMENT

     15   AMBROSIA LANDS HOSPITALITY,INC.,
          a Nevada Corporation, and LONGHORN
     lh
          HOTEL,LLC, a Nevada Limited Liability
     17   Company, dba Longhorn Hotel &Casino,

     18                           Defendants.

     19

     20
                  John Meggs ("Meggs") and Defendants Ambrosia Lands Hospitality, Inc. and
     21
          Longhorn Hotel, LLC, by and through their respective undersigned counsel, hereby
     22
          notify the Court that they have reached a resolution of all claims raised by Meggs in
     23
          this matter and are in the process of reducing the resolution to writing. Accordingly,
     24
          the parties agree that Defendants do not need to answer or otherwise respond to
     25
          Plaintiff's Complaint(ECF No. 1) on file herein.
     26
          ///
     27
          ///
     28
          ///

                                                      -1-
          FPDOCS 34592539.1
             Case 2:18-cv-00931-JAD-NJK Document 17 Filed 10/12/18 Page 2 of 2




              1           The parties agree to ale a stipulation for dismissal within sixty(60) days.
              2   Dated: October z~2018
                                  1                                 Dated: October Z~
                                                                                   l 2018
              3   FULLER,FULLER &ASSOCIATES                         FISHER &PHILLIPS
              4

              5
                  By:/s/John P. Fuller, Esp.                        By: /s/Holly E. Walker, Es.
              6       John P. Fuller, Esq.                             Mark J. Ricciardi, Esq.
                      12000 Biscayne Blvd., Ste. 502                   Holly E. Walker, Esq.
              7       North Miami, Florida 33181                       300 S. Fourth Street
                                                                       Suite 1500
              8
                       Robert P. Spretnak, Esq.                        Las Vegas, NV 89101
              9
                       Law Offices of Robert P. Spretnak               Attorneys for Defendant
                       8275 S. Eastern Avenue, Ste. 200
             10        Las Vegas, NV 89123
                       Attorneys for Plaintiff
             11

    o        l2
    0
    ~, r.
        o
        rn   13
    •~ ~
    ~ ~
        .b
    ~    ~   14
     a~
p,, v~ z
             15
~~ ~
   w
   °         lh
   v~ ~
   oa
   0         17
    M


             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                                -2—
                  FPDOCS 34592539.1
